ORDER
MICHAEL LEE BLOCK of VOORHEES, who was admitted to the bar of this State in 1990, having been temporarily suspended from practice effective March 28, 2006, for failure to pay the final installment of a sanction payable to the Disciplinary Oversight Committee;
And the Disciplinary Review Board having reported to the Court that subsequent to the filing of the Order of suspension, respondent submitted a check to satisfy his obligation to the Disciplinary Oversight Committee;
And good cause appearing;
IT is ORDERED that MICHAEL LEE BLOCK be restored to the practice of law, effective immediately.